Citation Nr: 1504902	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, to include as due to chemical exposure. 

2. Entitlement to service connection for diabetes mellitus, to include as due to chemical exposure. 

3. Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

1. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's basal cell carcinoma is related to service, to include chemical exposure.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's diabetes mellitus is related to service, to include chemical exposure.

3. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's heart condition is related to service, to include chemical exposure, or was proximately caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.309, (2014).

3. The criteria for service connection for a heart condition, to include as secondary to diabetes mellitus have not been met. 38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2009, April 2009, June 2009 and July 2009 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, private treatment and VA treatment records.  An independent medical opinion was obtained in August 2014.  The Board finds that the medical opinion is adequate; as it was conducted by a medical professional who reviewed the claims file, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 .

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

III. Basal Cell Carcinoma 

The Veteran seeks service connection for skin cancer, which he attributes to exposure to chemicals in service.  Specifically, the Veteran contends that he worked as a crew chief on a B-47 during service and was exposed to glycol while de-icing airplanes.  

Service treatment records do not show any complaints, diagnosis or treatment for skin cancer.  Clinical evaluations conducted throughout service (June 1959, July 1961, June 1962, May 1963) reveal no abnormalities in the skin.  On a June 1959 Report of Medical History the Veteran answered "no" to whether "have you ever had or have you now" a tumor, growth, cyst or cancer.  

Private treatment records from December 2007 reveal a diagnosis of basal cell carcinoma on the nose.  In January 2008, the tumor was removed.  Treatment records from September 2014 also show a personal history of skin cancer. 

An independent medical opinion was obtained in August 2014.  The examiner found that it is less likely than not that the Veteran's exposure to glycol resulted in his basal cell carcinoma.  The examiner noted that according to the American Academy of Dermatology, basal cell carcinoma of the skin is primarily related to ultraviolet irradiation from sun exposure.  Although there are occasional instances where basal cell carcinoma may be related to other factors, including arsenic, exposure to radiation, open sores that resist healing, chronic inflammatory skin conditions, and complications of burns, scars or infections, such instances are exceedingly rare.  Furthermore, the examiner noted that there is no mention in the literature of exposure to glycol as a predisposing factor for the development of basal cell carcinoma.  The examiner also stated that the Veteran's skin cancer occurred on his nose, a sun exposed area. 

The examiner addressed the Veteran's de-icing experiences in service and noted that there are no reports in literature of increased prevalence of basal cell carcinoma in de-icing workers.  Instead chronic exposure to ethylene glycol is only associated with skin irritation.  Lastly, the examiner referred to an article from the Environmental Protection Agency, which concludes that there are no significant hazards to mammals after dermal exposure and that there is no increase in the risk of carcinogenesis. 

There is competent, credible evidence that the Veteran was exposed to glycol in service.  The Veteran contends that he worked as a crew chief on a B-47 during service and was exposed to glycol while de-icing airplanes.  The Veteran's DD-214 shows service as an aircraft mechanic.  Therefore, exposure to chemicals, including glycol in service is conceded. 

However, based on a review of the record, the Board finds that service connection is not warranted for the Veteran's skin cancer.  There is no evidence that the Veteran's skin cancer is related to his exposure to glycol.  The Veteran's service treatment records do not show any complaints, diagnosis or treatment for skin cancer.  Clinical evaluations conducted throughout service (June 1959, July 1961, June 1962, May 1963) reveal no abnormalities in the skin.  On a June 1959 Report of Medical History, the Veteran denied having a tumor, growth, cyst or cancer.  Furthermore, the Veteran's post-service treatment records do not attribute the Veteran's skin cancer to his glycol exposure.  In fact, the August 2014 independent medical examiner concluded that it is less likely than not that the Veteran's exposure to glycol resulted in his basal cell carcinoma.  The examiner noted that according to the American Academy of Dermatology, basal cell carcinoma of the skin is primarily related to ultraviolet irradiation from sun exposure and that there is no mention in the literature of exposure to glycol as a predisposing factor for the development of basal cell carcinoma.  Furthermore, the examiner noted that there are no reports in literature of increased prevalence of basal cell carcinoma in de-icing workers.  Instead chronic exposure to ethylene glycol is only associated with skin irritation.  

The only other evidence which purports to link the Veteran's skin condition to his in-service exposure of glycol consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for basal cell carcinoma is denied.  See 38 U.S.C.A §5107.

IV. Diabetes Mellitus

The Veteran seeks service connection for diabetes, which he attributes to exposure to chemicals in service.  Specifically, the Veteran contends that he worked as a crew chief on a B-47 during service and was exposed to glycol while de-icing airplanes.  As stated above, the Veteran's DD-214 shows service as an aircraft mechanic.  Therefore, exposure to chemicals, including glycol in service is conceded. 

Service treatment records do not show any complaints, diagnosis or treatment for diabetes.  Urinalyses conducted throughout service (June 1959, July 1961, June 1962, May 1963) are negative for sugar. 

Post-service treatment records, including VA records from August 2009, reveal a diagnosis and treatment for diabetes.  

An independent medical opinion was obtained in August 2014.  The examiner found that it is less likely than not that the Veteran's exposure to glycol resulted in his diabetes.  The examiner reasoned that he is not aware of any reported cases of diabetes being linked to chronic exposure to glycols.  A PubMed review and a review of literature published by the World Health Organization did not reveal significant health risks related to chronic exposure to ethylene glycol.  Similarly, literature suggest that exposure to propylene glycol does not result in significant health risks.  Furthermore, the examiner noted that when glycols are ingested they are metabolized into substances that are normal constituents of the citric acid cycle and are further metabolized to carbon dioxide and water.  Thus, there is no conceptual basis or physiologic pathway that results in the accumulation of substances that are toxic to the pancreas.  Acute toxicity may result in tissue injury, but this requires ingestion of relatively large amounts of the ethylene glycol resulting in critical illness.  The examiner noted that this is not the condition to which the Veteran had been exposed. 

After reviewing the evidence of record, the Board finds that service connection is not warranted for the Veteran's diabetes.  There is no evidence that the Veteran's diabetes is related to his exposure to glycol.  The Veteran's service treatment records do not show any complaints, diagnosis or treatment for diabetes.  Clinical evaluations conducted throughout service (June 1959, July 1961, June 1962, May 1963) show negative sugar testing.  Furthermore, the Veteran's post-service treatment records do not attribute the Veteran's diabetes to his glycol exposure.  The August 2014 independent medical examiner concluded that it is less likely than not that the Veteran's exposure to glycol resulted in his diabetes.  The examiner reasoned that he is not aware of any reported cases of diabetes being linked to chronic exposure to glycols.  Furthermore, the examiner noted that when glycols are ingested they are metabolized into substances that are normal constituents of the citric acid cycle and are further metabolized to carbon dioxide and water.  Thus, there is no conceptual basis or physiologic pathway that results in the accumulation of substances that are toxic to the pancreas. 

The Board is sympathetic to the Veteran's assertions that his diabetes should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board also finds that service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  The record shows that the Veteran's diabetes began many years after service.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's diabetes manifested in service, or that the Veteran had diabetes during service or a continuity of symptoms after service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b).

V. Heart Condition

The Veteran claims that his heart condition is secondary to his diabetes mellitus.  The Veteran also contends that his heart disease is related to glycol exposure in service.  As mentioned previously, exposure to chemicals, including glycol in service has been conceded by the Board.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis.

The Veteran's service treatment records reveal no complaints, treatment or diagnosis of a heart condition.  During his June 1959 induction examination and May 1963 separation examination, the Veteran did not report heart problems, chest pain or palpitations.  Clinical evaluations conducted throughout service (June 1959, July 1961, June 1962, May 1963) also show no abnormalities in the heart.  On a June 1959 Report of Medical History the Veteran answered "no" to whether "have you ever had or have you now" palpitation or pounding heart.  

Private treatment records following service show treatment for heart disease.  Specifically, a March 2008 private treatment record shows a diagnosis of coronary artery disease. 

An independent medical opinion was obtained in August 2014.  The examiner found that it is less likely than not that the Veteran's exposure to glycol resulted in a heart condition.  The examiner reasoned that he is not aware of any reported cases of heart disease being linked to chronic exposure to glycols.  A PubMed review and a review of literature published by the World Health Organization did not reveal significant health risks related to chronic exposure to ethylene glycol.  Similarly, literature suggest that exposure to propylene glycol does not result in significant health risks.  Furthermore, the examiner noted that when glycols are ingested they are metabolized into substances that are normal constituents of the citric acid cycle and are further metabolized to carbon dioxide and water.  Thus, there is no conceptual basis or physiologic pathway that results in the accumulation of substances that are toxic to the heart or coronary vessels.  Acute toxicity may result in tissue injury, but this requires ingestion of relatively large amounts of the ethylene glycol resulting in critical illness.  The examiner noted that this is not the condition to which the Veteran had been exposed. 

Initially, the Board notes that service connection is not warranted on a secondary basis.  The Veteran's diabetes mellitus is not service connected.  Thus, there is no service-connected disability to form the basis for secondary service connection.  Accordingly, service connection for a heart condition is not warranted on a secondary basis.

Furthermore, the Board finds that direct service connection is not warranted.  The Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of a heart condition.  Clinical evaluations in service also do not reveal any abnormalities in the Veteran's heart.  Furthermore, the independent medical examiner did not attribute the Veteran's heart condition to in-service glycol exposure.  The examiner found that it is less likely than not that the Veteran's exposure to glycol resulted in a heart condition.  The examiner reasoned that he is not aware of any reported cases of heart disease being linked to chronic exposure to glycols.  Furthermore, the examiner noted that when glycols are ingested they are metabolized into substances that are normal constituents of the citric acid cycle and are further metabolized to carbon dioxide and water.  Thus, there is no conceptual basis or physiologic pathway that results in the accumulation of substances that are toxic to the heart or coronary vessels.  

The only other evidence which purports to link the Veteran's heart condition to his in-service exposure of glycol consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board also finds that service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  The record shows that the Veteran's heart disease began many years after service.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's heart disease manifested in service, or that the Veteran had a heart condition during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a heart condition is denied.  See 38 U.S.C.A §5107.




ORDER

Entitlement to service connection for basal cell carcinoma, to include as due to chemical exposure is denied.  

Entitlement to service connection for diabetes mellitus, to include as due to chemical exposure is denied.  

Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


